DETAILED ACTION
Claims 15-19 are withdrawn from consideration.  A complete action on the merits of pending claims 1-14 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desinger US 20020007200.
Regarding claim 1, Desinger teaches a cannula comprising an ultrasonic frequency vibrating tip (Fig. 1 sonotrode 2); a flue disposed around the cannula (Fig. 2 suction passage 24); a first completely circumferential ring electrode disposed completely around an outside of the flue (Fig. 2 tube 10) and moveable along a length of the flue (par. [0040] and Fig. 3 10 is able to move up and down); and an RF generator providing a current to the first electrode; wherein a current flow is formed between the electrode and the tip; and wherein the tip acts as a ground to the electrode (par. [0037]).
Regarding claim 2, Desinger teaches wherein the cannula and the flue are coaxial (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Desinger in view of Sorochenko US 4711239.
Regarding claim 3, Desinger does not explicitly teach wherein the first completely circumferential ring electrode is removably disposed on the flue.
Sorochenko, in an analogous device, teaches where the electrodes are removable.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify any electrode of Desinger to be removable so that they can be cleaned to prevent carbon deposits (Sorochenko col 4 lines 50-64).
Claims 4, 7, 8, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Desinger in view of Hovda US 6159208.
Regarding claims 4 and 7, Desinger does not specifically teach further comprising a second completely circumferential ring electrode disposed completely around the outside of the flue and proximal to the first electrode, wherein a second current flow is formed between the first completely circumferential ring electrode and the second completely circumferential ring electrode; and wherein an ablation zone of the device is controllable by alternating between and/or altering the distance between the first and second completely circumferential ring electrodes whereby a region from the first completely circumferential ring electrode and the ultrasonic frequency vibrating tip is configured to cauterize and a region between the first and second completely circumferential ring electrode electrodes is configured to cauterize.
	Hovda, in an analogous ablative device, teaches two ring electrodes 360 and 380 coaxial with one another around shaft 352 (Fig. 24).  The two electrodes on the shaft as well as the one on the tip are used to target different tissue surrounding the electrodes and selectively using different modes (col. 29 line 44 to col. 30 line 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the tube of Desinger to have two ring electrodes as in Hovda so that the user can choose the region to be treated whether it be at the tip or more proximal and to have the option to ablate or coagulate (Hovda col. 29 line 44 to col. 30 line 7).
Regarding claims 8, 10, and 11, Desinger discloses a cannula comprising an ultrasonic frequency vibrating tip; a flue disposed around the cannula; a first completely circumferential ring electrode disposed on an outside of the flue; wherein at least one of the first and second completely circumferential ring electrodes are movable along a length of the flue; and an RF generator providing a current to the first completely circumferential ring electrode; and wherein a current flow is formed between the first and second completely circumferential ring electrodes.
Desinger does not explicitly teach a second completely circumferential ring electrode disposed on the outside of the flue and proximal to the first completely circumferential ring electrode; and wherein an ablation zone of the device is controllable by alternating between and/or altering the distance between the first and second completely circumferential ring electrodes whereby a region from the first completely circumferential ring electrode and the ultrasonic frequency vibrating tip is configured to cauterize and a region between the first and second completely circumferential ring electrode electrodes is configured to cauterize; and wherein a second current flow is formed between the first completely circumferential ring electrode and the tip.
Hovda, in an analogous ablative device, teaches two ring electrodes 360 and 380 coaxial with one another around shaft 352 (Fig. 24).  The two electrodes on the shaft as well as the one on the tip are used to target different tissue surrounding the electrodes and selectively using different modes (col. 29 line 44 to col. 30 line 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the tube of Desinger to have two ring electrodes as in Hovda so that the user can choose the region to be treated whether it be at the tip or more proximal and to have the option to ablate or coagulate (Hovda col. 29 line 44 to col. 30 line 7). 
Regarding claim 12, Hovda teaches wherein the first and second completely circumferential ring electrodes are coaxial to each other (Fig. 24).
Regarding claim 14, Desinger teaches wherein at least one of the first and second completely circumferential ring electrodes are disposed on a slider rod, wherein the slider rod is connected to a control feature on the device (Fig. 3 and par. [0040] distal wall 60 with the compression on the handle of the device).
Claims 5, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Desinger and Hovda as applied to claims 4 and 8 above, and further in view of Epshtein US 20120123397.
Regarding claim 5, Desinger and Hovda do not explicitly teach wherein the second completely circumferential ring electrodes is movable along a length of the flue.
Epshtein, in an analogous device, teaches where the pair of electrodes are able to move relative to one another (par. [0052]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Desinger and Hovda to have both ring electrodes move as in Epshtein.  This allows the size and volume of the effected area to be modified (Epshtein par. [0052]). 
Regarding claim 6, Desinger teaches wherein at least one of the first and second completely circumferential ring electrodes are disposed on a slider rod, wherein the slider rod is connected to a control feature on the device (Fig. 3 and par. [0040] distal wall 60 with the compression on the handle of the device).
Regarding claim 13, Desinger and Hovda do not explicitly teach wherein the first and second completely circumferential ring electrodes can also power at least one of a sensor, a light and an indicator.
	Epshtein, in an analogous device, teaches where a monitoring system determines the impedance between two electrodes (par. [0051]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Desinger and Hovda to have sensors powered by the electrodes as in Epshtein.  The impedance measuring is indicative of when pockets of adipose tissue are hit and fluid invades the treatment area (Epshtein par. [0051]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Desinger and Hovda as applied to claim 8 above, and further in view of Sorochenko.
Regarding claim 9, Desinger does not explicitly teach wherein at least one of the first and second completely circumferential ring electrodes are removably disposed on the flue.
Sorochenko, in an analogous device, teaches where the electrodes are removable.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify any electrode of Desinger to be removable so that they can be cleaned to prevent carbon deposits (Sorochenko col 4 lines 50-64).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794